DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The Information Disclosure Statement filed on 10/20/2021 has been considered. An initialed copy of form 1449 is enclosed herewith.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 13 is rejected as improper or confusing under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. Claim 13 is introduced as method claim; however the claim is drafted in an apparatus claim form “a linear motor system.” Consequently, the claim 1 is vague and unclear and leaves the reader in doubt as to the meaning of the technical feature to which it refers, thereby rendering the definition of the subject-matter of said claim unclear.
Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 11-13, 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sun et al. (US 20200044593 A1).
Re. claim 1, Sun disclose a linear motor system (Fig. 1), comprising: 
a guide track (see track 10 in fig. 11) having a plurality of electromagnets (see drive magnets 255) arranged distributed along the guide track (12); 
at least one carrier (see an example of one  mover 100 in fig. 3) that is guided by and movable along the guide track (as shown in Fig. 1) and that comprises a drive magnet (see drive magnets 140) for cooperating with the electromagnets of the guide track to move the carrier (100); and 
a control device  for controlling the movement of the carrier relative to the guide track by a corresponding control of the electromagnets (“The motor drive 200 controls the voltage and/or current provided to each drive coil 250 such that an electromagnetic field generated by each drive coil 250 on the mover 100 interacts with the drive magnets 255 mounted along the track 10 to control motion of the mover 100 along the track.” ¶. [0040]) , wherein 
the carrier has an energy consumer (an electrical device 300 such as an actuator on the mover 100, ¶. [0043]), 
the guide track has at least one stationary transmission device (“primary winding 172”) that is provided for supplying energy and that is located at a predetermined position (¶. [0042]), 
the carrier has a reception device (“The secondary winding 182”)  that is configured to receive energy from the transmission device (“primary winding 172”) of the guide track, and the carrier has an energy storage device (see Fig. 9) that is connected to the reception device and to the energy consumer and that is configured to supply the energy consumer with energy during its operation (¶. [0043]- [0045]).  
Re. claim 2, Sun teach wherein the reception device is configured to contactlessly receive the energy from the transmission device (“a sliding transformer 170 provides wireless power transfer between the track 10 and a mover 100” ¶. [0041].)
  Re. claim 3, Sun teach wherein the energy storage device of the carrier is configured to store electric charge (see element 266 in fig. 9).  
Re. claim 4, Sun teach wherein the carrier further comprises an electronic device that is provided for controlling the energy consumer and for determining a charge state of the energy storage device (see elements 262 in fig. 9).  
Re. claim 5, Sun teach wherein the transmission device of the guide track and the reception device of the carrier each have at least one coil (see coil 172 and 182)  and the at least one coil of the transmission device is inductively coupled to the at least one coil of the reception device when the reception device is located within a predetermined spacing with respect to the transmission device (see Fig. 5).
Re. claim 6, Sun teach wherein an inductive resonant coupling, in which the respective coils are tuned to the same frequency, is provided between the transmission device of the guide track and the reception device of the carrier (¶. [0062]- [0066]).  
Re. claim 7, Sun teach wherein the predetermined position of the transmission device is different from positions along the guide track at which an activation of the energy consumer is provided (¶. [0006]).
Re. claims 11-12, Sun figs 4-5 depict “a sliding transformer 170 provides wireless power transfer between the track 10 and a mover 100” wherein an energy transmission is continuous whether the mover is moving or stopping at predetermined position (¶. [0041] and [0061]).
Claim 13 is drafted in the method category with subject matter corresponding to that of independent claim 1; therefore, is rejected, mutatis mutandis, for at least the same reasons. wherein the method comprises: an energy amount that is required for an activation of the energy consumer at the process station being determined in a calibration phase of the linear motor system, the energy amount determined in the calibration phase being transmitted to the carrier by means of the transmission device in an operating phase of the linear 5 motor system before the energy consumer of the carrier  is activated at the process station (¶. [0062]- [0066]).    
Re. claims 17-18, wherein the linear motor system is a transport system comprises a multi-carrier (refer to Fig. 1).  
Allowable Subject Matter
6.	Claims 8-10 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 14-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAID BOUZIANE whose telephone number is (571)272-7592. The examiner can normally be reached Mon-Fri 6:00-15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAID BOUZIANE/Examiner, Art Unit 2846